Citation Nr: 0716158	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  01-03 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
disability of the lumbosacral spine manifested by spinal 
stenosis at L3-4 and L4-5.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran had active military service from February 1975 to 
February 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1999 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the appellant's claim of 
entitlement to service connection for a disability of the 
lumbosacral spine and assigned a 10 percent disability 
evaluation.

On April 26, 2005, the appellant testified at a hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of that hearing is of record.

In September 2005, the Board remanded this case for 
development action.  The case was returned to the Board in 
January 2007.  


FINDINGS OF FACT

1.  For the period prior to September 26, 2003, the 
appellant's service-connected low back disability was 
primarily manifested by subjective complaints of pain and 
slight limitation of motion of the lumbosacral spine without 
any significant associated neurological deficit.  

2.  For the period commencing September 26, 2003, the 
appellant's service-connected low back disability was 
primarily manifested by subjective complaints of pain and 
slight limitation of motion of the lumbosacral spine to 85 
degrees forward flexion and a combined range of motion of 225 
degrees, with tenderness.  There were no significant 
associated neurological deficits.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a disability of the lumbosacral spine manifested by 
spinal stenosis at L3-4 and L4-5 and low back pain for the 
period prior to September 26, 2003, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5292 (2003); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995). 

2.  The criteria for an evaluation in excess of 10 percent 
for a disability of the lumbosacral spine manifested by 
spinal stenosis at L3-4 and L4-5 and low back pain for the 
period commencing September 26, 2003, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5238 (2006); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2001 and up-dated in July 
2002 and June 2006, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for an increased 
rating; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed in June 2006 
to submit any evidence in his possession that pertained to 
his claim.  Although this notice was delivered after the 
initial denial of the claim, the AOJ subsequently 
readjudicated each based on all the evidence in October 2006, 
without taint from prior adjudications.  Thus, the veteran 
was not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
United States Court of Appeals for Veterans Claims (Court) 
held that in a claim for service connection, the veteran must 
also be notified that if service connection is granted the 
AOJ will assign a disability rating and effective date, both 
of which can be appealed.  The veteran was notified of this 
in the October 2006 statement of the case.  He was not 
prejudiced by the late notice because the effective date was 
the date of the reopened claim and the current appeal 
reflects the veteran's actual knowledge of his right to 
appeal the rating assigned.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  As discussed below, the service-
connected back disability has not significantly changed and 
uniform ratings are appropriate in this case.  

The criteria for evaluating disabilities of the spine were 
revised effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003).  Generally, in a claim for an 
increased rating, where the rating criteria are amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).  A review of 
the record demonstrates that the AOJ considered the old and 
new criteria for rating disabilities of the spine, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Regulations provide that the rating for an orthopedic 
disorder should reflect any functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  38 C.F.R. § 4.45.  It is the intention of 
the rating schedule to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.  

The Court has held that a diagnostic code based on limitation 
of motion of a joint did not subsume 38 C.F.R. § 4.40 and 
that 38 C.F.R. § 4.14, which prohibits rating the same 
disability under different diagnoses, did not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

Prior to September 26, 2003

A September 1999 rating decision by the AOJ granted service 
connection for low back pain with evidence of marginal spinal 
stenosis of the lumbar spine at L3-L4 and L4-5, rated as 10 
percent disabling under Diagnostic Code 5292, effective April 
25, 1996.  

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic Code 
5292 provided that slight limitation of motion of the lumbar 
spine warranted an evaluation of 10 percent.  Moderate 
limitation of motion warranted an evaluation of 20 percent.  
Severe limitation of motion warranted an evaluation of 40 
percent.

During the appeal period and prior to the effective date of 
the amendments to the criteria to rate spinal disabilities, 
September 26, 2003, the appellant was afforded several VA 
medical examinations at which a clinical examination of his 
back was conducted.  He underwent a VA orthopedic examination 
in April 1991, a VA spine examination in April 2003, and a VA 
neurological examination in April 2003.  In addition, during 
the appeal period in his case and prior to September 26, 
2003, the VA diagnostic studies of his spine included a VA 
MRI of his lumbar spine in April 1997, a VA MRI of his 
lumbosacral spine in September 1998, and VA X-rays of his 
lumbar spine in April 2003. The appellant was also seen in 
consultation in July 1998 by a VA physician of the physical 
medicine and rehabilitation service (PM & RS), in May 2000 by 
a VA physician who is a specialist in neurology, and in April 
2002 by a private registered physical therapist on referral 
from a VA Medical Center.  

Considering the history of the disability, in accordance with 
38 C.F.R. § 4.1, at the VA orthopedic examination in April 
1991, the veteran complained of recurrent low back pain.  The 
range of motion of the lumbar spine was flexion to 90 degrees 
and extension to 40 degrees.  There was no evidence of 
paravertebral muscle spasm or tenderness to palpation.  
Reflexes and sensation were intact.  A straight leg raising 
test in a supine position was negative for any radicular 
pain.  The diagnosis was residual low back pain as residual 
of injury per patient history.  

The VA MRI in April 1997 was read as showing marginally 
developmentally narrow canals at the L3-4 and L4-5 levels of 
the appellant's lumbosacral spine.

At the July 1998 PM & RS consultation, the veteran complained 
of back pain radiating down his right leg.  No tenderness of 
the appellant's back was found on physical examination and 
his history of chronic back pain was thought to possibly be 
related to lumbosacral radiculopathy.  

The VA MRI of the appellant's lumbar spine in September 1998 
was read as showing some right paracentral herniation at L1-2 
but no evidence of any spinal stenosis.  

Subsequent VA clinical records reflect back complaints, 
without sufficient information to rate the extent of the 
disability.  

A private registered physical therapist evaluated the 
appellant for VA, in April 2002.  The veteran's complaints 
included lumbar pain and degenerative disc disease of the 
lumbosacral spine.  The examiner found some evidence of 
symptom magnification, which did not significantly influence 
the outcome of the study.  The veteran had a functional range 
of motion, and lacked the end range of motion in almost all 
joints.  The range or motion measurements were not reported.  
The examiner noted that the veteran's range of motion 
deficiencies were not the cause of his lack of functional 
abilities.  

VA X-rays of the appellant's lumbar spine in April 2003 
showed his vertebrae normally aligned and the disc spaces 
normal.  Minimal degenerative changes were noted, which 
consisted of bony spur formation anteriorly on L-1 and L-2 
and bilateral sclerosis of the facet joints, which was most 
marked at L5-S1.  

At the VA spine examination in April 2003, the claims folder 
was reviewed.  The veteran complained of chronic low back 
pain.  The appellant told the VA examining physician that, in 
January 2003, he had wrenched his back when he bent over to 
pick up firewood and he was then prescribed a course of VA 
physical therapy for low back pain.  [That statement by the 
appellant is confirmed by VA outpatient treatment notes which 
are of record.]  The appellant also told the VA examiner that 
his low back pain was now only mild in severity.  Range of 
motion was flexion to 85 degrees, extension to 20 degrees, 
and lateral bending to the right and the left of 25 degrees.  
No paravertebral muscle spasms were visible or palpable.  
There was minimal tenderness over the lower back area.  The 
pertinent diagnosis was spinal stenosis of the lumbar spine.  
The VA examiner commented that activities such as bending and 
lifting would bother the appellant in a job which involved 
such activity.  

With regard to the DeLuca factors, 38 C.F.R. §§ 4.40, 4.45, 
the VA examining physician who conducted the April 2003 spine 
examination reported that the appellant did have low back 
pain on range of motion testing and that it was conceivable 
that pain on increased use or during a flare-up might 
increase functional loss of his lower back but it was not 
medically feasible to express that in terms of additional 
degrees of limitation of motion.  

At the VA neurological examination in April 2003, the 
examining VA neurologist  found that the appellant had a gait 
with short steps and was unable to tandem walk.  There was no 
ataxia.  On examination of the lower extremities, the veteran 
did not push the right against resistance.  Power was 
estimated at 4/5 on the right and 4+/5 on the left.  Knee 
jerk responses were 2-3 on the left and 1-2 on the right.  
Ankle jerks were normal at 2+.  There was no clonus and 
muscle tone was normal.  

Discussion

The veteran feels that his back pain warrants a higher 
rating.  However, the findings of the trained medical 
professionals are significantly more probative in evaluating 
the extent of the disability and determining if it meets the 
criteria for a higher evaluation.  The report of the April 
2003 VA examination shows that the veteran's complaints as 
well as his history, the claims folder, and the factors 
outlined in 38 C.F.R. §§ 4.40 and 4.45, as discussed by the 
Court in DeLuca, were considered.  Nevertheless, the 
objective disability findings were minimal on both spine and 
neurologic examination.  These findings are consistent with 
the entire record up to that time.  The Board finds that the 
medical records, prior to September 26, 2003 provide a 
preponderance of evidence which establishes that the 
veteran's service-connected back disability was no more than 
slight.  Considering, Fenderson, the Board finds that, at no 
time prior to September 26, 2003, was the veteran's 
disability any more than slight.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is not applicable and the appeal for a higher 
rating prior to September 26, 2003 must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

New Criteria Effective September 26, 2003

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that spinal stenosis, 
Diagnostic Code 5238, is evaluated under a General Rating 
Formula for Diseases and Injuries of the Spine with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides that an evaluation of 10 percent is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  An evaluation of 40 
percent requires forward flexion of the thoracolumbar spine 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 50 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine.  An 
evaluation of 100 percent requires unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a.  

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.

With regard to the period commencing September 26, 2003, the 
record includes VA outpatient treatment records and the 
report of a VA spine exam in May 2006 as well as VA 
outpatient treatment records.  The treatment records do not 
provide information to rate the disability and will not be 
set forth in detail here.  

At a VA neurology service clinic in May 2005, the assessment 
was that the appellant had chronic back pain which is 
relieved by prescription medication.  The appellant was 
referred to a VA physical therapy service.

At a VA physical therapy consultation in August 2005, the 
reported clinical findings included objective evidence of 
scoliosis, pelvic obliquity, and increased tension of the 
lumbar and thoracic paraspinal muscles.

VA X-rays of the appellant's lumbar spine in May 2006 were 
reported as showing no changes since a previous study in 
April 2003.  Some anterior osteophyte formation of L-1 and L-
2 was seen and L-1 had a minimal wedge shape.  All disc 
spaces were seen as within normal limits.  

At a VA spine examination in May 2006, the appellant stated 
that he had flare-ups of low back pain two or three times per 
month which were associated with increased activity on his 
part and lasted up to two days.  On physical examination, 
range of motion of the lumbosacral spine was flexion to 85 
degrees, extension to 20 degrees, lateral bending to the 
right and left to 20 degrees, and lateral rotation of 40 
degrees to the right and left.  The veteran complained of 
increased low back pain during range of motion testing.  On a 
straight leg raising test, no radicular pain was elicited, 
but the appellant demonstrated significant guarding with 
attempts to elevate his right leg.  There were no 
paravertebral muscle spasms but there was some tenderness to 
palpation in the midline of the appellant's lumbar area.  The 
impression was lumbar stenosis.

With reference to the DeLuca factors, the VA examiner who 
conducted the May 2006 VA spine examination stated that any 
additional limitation of function of the appellant's low back 
which would be due to flare-ups or to repetitive use could 
not be determined medically without resorting to speculation.  

Discussion

The May 2006 VA examination provides the only medical 
evidence as to the rating criteria in effect after September 
26, 2003.  It shows that the veteran has forward flexion to 
85 degrees, which just meet the criteria for a 10 percent 
rating.  The flexion to 85 degrees, extension to 20 degrees, 
lateral bending to the right and left to 20 degrees, and 
lateral rotation of 40 degrees to the right and left produce 
a combined range of motion of 225 degrees, which falls within 
the range from 120 to 235 degrees, for which a 10 percent 
rating is provided.  The back tenderness on examination also 
supports the 10 percent rating.  However, there is nothing in 
the May 2006 examination which shows the limitations of 
motion or other symptoms required for a higher rating.  

Here, again, while the veteran may feel that the back 
disability is so significant that a higher evaluation should 
be assigned, the object findings of the trained medical 
professionals are more probative in determining the extent of 
the disability and whether the criteria for a higher 
evaluation have been met.  The report of the May 2006 VA 
examination shows that the veteran's complaints as well as 
his history, the claims folder, and the factors outlined in 
38 C.F.R. §§ 4.40 and 4.45, as discussed by the Court in 
DeLuca, were considered.  Nevertheless, the objective 
disability findings were minimal.  These findings are 
consistent with the entire record up to that time.  The Board 
finds that the medical records provide a preponderance of 
evidence which establishes that the veteran's service-
connected back disability did not meet any applicable 
criteria for a rating in excess of 10 percent on and after 
September 26, 2003.  Considering, Fenderson, the Board finds 
that, at no time has the veteran's disability exceeded the 
criteria for a 10 percent rating.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt doctrine is not applicable and the appeal for a 
higher rating prior to September 26, 2003 must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board, as 
did the RO (see statement of the case dated in October 2000), 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

ORDER

An evaluation in excess of 10 percent for disability of the 
lumbosacral spine manifested by spinal stenosis at L3-4 and 
L4-5 and low back pain is denied.



____________________________________________
Clifford R. Olson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


